Citation Nr: 1119370	
Decision Date: 05/19/11    Archive Date: 05/27/11	

DOCKET NO.  09-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a rating decision of April 2003, the RO denied entitlement to service connection for bilateral hearing loss.  The Veteran voiced no disagreement with that denial of benefits, which has now become final.  Since the time of the April 2003 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence both new and material, but continued its denial of service connection for bilateral hearing loss.  

For reasons which become apparent, the appeal as to the issues of service connection for chronic tinnitus, as well as bilateral hearing loss on a de novo basis, is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  

FINDINGS OF FACT

1.  In a rating decision of April 2003, the RO denied entitlement to service connection for bilateral hearing loss.  

2.  Evidence submitted since the time of the RO's April 2003 decision denying entitlement to service connection for bilateral hearing loss, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The decision of the RO in April 2003 denying the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  Evidence received since the RO's April 2003 decision denying entitlement to service connection for bilateral hearing loss is both new and material, and sufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112-120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that the VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in March 2008.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The Court found in Kent v. Nicholson, 20 Vet. App. 1 (2006), that in order to fully comply with the VCAA notice requirement for new and material evidence claims the Veteran must be advised as to the reasons the original claim was denied and what kinds of evidence would be required to re-open his claim.  The March 2008 notice provided the required notice as contemplated in Kent.  Thus, there is no prejudice to the Veteran.

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a clear understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting in error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103, (2000), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in December 2010, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks to reopen the previously denied claim of service connection for bilateral hearing loss.  

Once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of the incurrence or aggravation of a disease or injury during service; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or the diagnosis of chronicity may be legitimately questioned.  When the  fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

At the time of the prior April 2003 RO decision, there were on file the Veteran's service treatment records, as well as VA outpatient treatment records, and reports of VA general medical and otolaryngologic examinations conducted in August 1974.  Also on file was a Comprehensive Testing Summary from the Mobile Medical Testing Service reflecting an audiometric examination conducted in mid April 1994.  Noted at the time of the April 2003 rating decision was that the Veteran's service medical records were negative for any treatment or findings of hearing loss.  Moreover, treatment reports from the Providence (Rhode Island) VA Medical Center were negative for any complaints or findings of hearing loss.  While a report from the aforementioned Mobile Medical Testing Service showed the presence of high frequency hearing loss, there was no evidence to support that the Veteran's hearing loss was in any way the result of his military service.  Moreover, treatment reports from the Veteran's private physician were negative for any evidence that the Veteran's hearing loss had its origin during his period of active military service.  Based on such findings, the RO denied entitlement to service connection for bilateral hearing loss.  That determination was adequately supported by and consistent with the evidence then of record, and is now final.  

Evidence submitted since the time of the April 2003 RO decision, consisting, for the most part, of VA and private examination reports, as well as testimony by the Veteran at a hearing before the undersigned Veterans Law Judge in December 2010, is both "new" and "material" as to the issue of service connection for bilateral hearing loss.  More specifically, since the time of the April 2003 decision, a private hearing specialist (presumably, a hearing aid dealer), has offered his opinion that the Veteran's hearing loss (and tinnitus) are "more likely than not" the result of unprotected noise exposure from the Veteran's military duties as a tank crew member and tank commander.  (Significantly, a review of the Veteran's DD Form 214 does, in fact, indicate that, while in service, he served as a tank crewman.)  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously-denied claim for service connection for bilateral hearing loss.  


ORDER

New and material evidence having been submitted, the application to reopen the claim of entitlement to service connection for bilateral hearing loss is reopened, and, to that extent, the appeal is allowed.  


REMAND

Having determined that new and material evidence has, in fact, been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for bilateral hearing loss, the Board must now proceed to a de novo review of all pertinent evidence of record.  Moreover, a review of the record raises some question as to the exact nature and etiology of the Veteran's currently claimed tinnitus.  

In that regard, service treatment records are admittedly negative for the presence of either hearing loss or tinnitus.  However, it does appear that, on one occasion in service, the Veteran was struck in the face and/or nose "while working on a tank."  Significantly, at the time of a VA otolaryngologic examination in August 1974, the Veteran indicated that, in 1969, while in service, his nose was injured when it was struck by the recoil of a tank gun.  Moreover, during the hearing in December 2010, the Veteran and his representative, for the first time, argued that his current hearing loss and tinnitus are in some way causally related to that inservice trauma.  While it is true that, following a VA audiometric examination in May 2008, the examining audiologist was of the opinion that the Veteran's hearing loss and tinnitus were "not caused by or a result of military service," that opinion failed to take into account the Veteran's alleged head trauma.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claims for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  

Accordingly, in light of the aforementioned, and in deference to the request of the Veteran's accredited representative, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2008, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded additional VA audiometric and otologic examinations in order to more accurately determine the exact nature and etiology of his current bilateral hearing loss and tinnitus.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse affect on his claims.  

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Following completion of the aforementioned examinations, the otologic examiner should specifically comment as to whether the Veteran's current bilateral hearing loss and tinnitus at least as likely as not had their origin during the Veteran's period of active military service, to include as the result of alleged inservice head trauma.  A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  Moreover, a notation to the effect that this record review has taken place must be included in the examination reports.  

3.  The RO/AMC should then readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in May 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


